IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 06-40007
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                        Plaintiff-Appellee,

                              versus

                      ERNESTO CASIANO-BLASCO,

                       Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 5:05-CR-1422-1
                       --------------------

Before JOLLY, DENNIS, and CLEMENT, and Circuit Judges.

PER CURIAM:*

     Ernesto Casiano-Blasco (Casiano) appeals his 57-month sentence

imposed following his guilty-plea conviction for possession with

intent to distribute in excess of 500 grams of cocaine.    Casiano

argues that the district court clearly erred by finding that his

offense involved jointly undertaken criminal conduct and that

Casiano thus was responsible for the amount of cocaine smuggled by

his co-defendant.

     Casiano’s statements, as detailed in the presentence report

(PSR), reveal that he recruited his co-defendant to import cocaine

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 06-40007
                                        -2-
on behalf of his employer and he assisted her in secreting the

cocaine on her person.       As such, Casiano acted in concert with his

co-defendant and with his employer to smuggle cocaine into the

United   States,    and    thus,    was     involved     in    jointly   undertaken

criminal activity.        See § 1B1.3(a)(1)(B) & comment n.2.             Casiano’s

relevant conduct properly included the cocaine that he helped his

co-defendant to import into the United States as it was reasonably

foreseeable that such quantity of cocaine was within the scope of

their joint enterprise. See id. Accordingly, the district court’s

findings   that    Casiano’s        offense    involved        jointly   undertaken

criminal conduct and that Casiano thus was responsible for the

amount of cocaine imported by his co-defendant were not clearly

erroneous.     United States v. Villanueva, 408 F.3d 193, 203 & n.9

(5th Cir.), cert. denied, 126 S. Ct. 268 (2005).

     Casiano      argues     that     the     district        court   automatically

disqualified him from receiving a minor-role reduction because he

imported drugs. The record reflects that the district court denied

Casiano a minor-role reduction because his role in transporting the

cocaine into the United States involved conduct that was critical

to the success of the drug importation scheme. Casiano’s assertion

is unsupported by the record and is meritless.

     Casiano next argues that the district court clearly erred by

denying him a minor-role reduction because, as a drug courier, he

was substantially less culpable than others involved in the drug

importation scheme.        Casiano’s participation as a courier in an
                               No. 06-40007
                                    -3-
enterprise that transported more than four kilograms of cocaine

into the United States was indispensable to the success of the

drug-trafficking organization.        Moreover, Casiano was not merely a

drug courier as he recruited his co-defendant to participate in the

drug importation scheme.            Casiano has not shown that he was

substantially less culpable than the average participant in the

scheme, and thus, the district court did not clearly err by denying

him a minor-role reduction.         See United States v. Brown, 54 F.3d

234, 241 (5th Cir. 1995); Villanueva, 408 F.3d at 203 & n.9.

      Finally, Casiano argues that, because his sentence was based

on the district court’s erroneous factual findings, his sentence

was unreasonable.        Casiano’s contention that his sentence was

unreasonable is grounded in the arguments raised and rejected in

this appeal.      Because the district court sentenced Casiano within

a   properly    calculated   guideline     range,     Casiano’s   sentence   is

presumed   to    be   reasonable,    and   he   has    failed   to   rebut   the

presumption.      See United States v. Alonzo, 435 F.3d 551, 554 (5th

Cir. 2006).     Accordingly, we affirm Casiano’s sentence.

      AFFIRMED.